UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-05340 Name of Registrant: Vanguard New Jersey Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: February 28, 2017 Item 1: Schedule of Investments Vanguard New Jersey Tax-Exempt Money Market Fund Schedule of Investments (unaudited) As of February 28, 2017 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (102.0%) New Jersey (102.0%) Bergen County NJ BAN 2.000% 6/29/17 28,180 28,287 Bergen County NJ GO 3.000% 10/15/17 1,540 1,561 Bergenfield NJ BAN 2.000% 2/28/18 9,192 9,284 Branchburg Township NJ BAN 2.000% 10/6/17 4,509 4,532 Burlington County NJ BAN 2.000% 5/16/17 5,000 5,011 Burlington County NJ BAN 2.000% 5/16/17 10,000 10,027 Burlington County NJ Bridge Commission Revenue 2.000% 4/26/17 16,500 16,530 Burlington County NJ Bridge Commission Revenue 2.000% 11/16/17 12,500 12,602 Camden County NJ Improvement Authority Lease Revenue (Parkview Redevelopment Housing Project) VRDO 0.570% 3/7/17 LOC 46,500 46,500 Cliffside Park NJ BAN 2.000% 7/21/17 4,876 4,901 Cranford NJ BAN 2.000% 5/19/17 9,000 9,024 Delaware River & Bay Authority New Jersey Revenue VRDO 0.630% 3/7/17 LOC 4,300 4,300 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.630% 3/7/17 LOC 6,730 6,730 East Hanover Township NJ BAN 2.000% 8/18/17 8,440 8,488 Essex County NJ Improvement Authority Revenue (Fern Senior Housing Project) VRDO 0.640% 3/7/17 LOC 7,300 7,300 Essex County NJ Improvement Authority Revenue (Jewish Community Center of Metro West Inc. Project) VRDO 0.620% 3/7/17 LOC 10,165 10,165 Essex County NJ Improvement Authority Revenue (Pooled Government Loan) VRDO 0.620% 3/7/17 LOC 16,915 16,915 Fort Lee NJ BAN 2.000% 11/10/17 4,294 4,327 Gloucester County NJ Pollution Control Financing Authority Revenue (ExxonMobil Project) VRDO 0.170% 3/1/17 20,985 20,985 Hudson County NJ BAN 2.500% 12/14/17 3,000 3,030 Hudson County NJ Improvement Authority Essential Purpose Pooled Governmental Loan Revenue VRDO 0.610% 3/7/17 LOC 8,000 8,000 Hudson County NJ Improvement Authority Lease Revenue 5.000% 4/1/17 (Prere.) 2,000 2,007 1 Hudson County NJ Improvement Authority Lease Revenue (Hudson County Vocational- Technical Schools Project) TOB VRDO 0.680% 3/7/17 4,875 4,875 Hudson County NJ Improvement Authority Pooled Revenue 2.250% 4/19/17 7,550 7,564 Hudson County NJ Improvement Authority Pooled Revenue 2.000% 11/1/17 5,400 5,440 Hudson County NJ Improvement Authority Revenue 2.000% 6/27/17 5,800 5,822 Mercer County NJ BAN 2.000% 8/30/17 14,000 14,087 Monroe Township NJ BAN 2.000% 8/3/17 5,000 5,026 Moorestown Township NJ BAN 2.000% 8/31/17 5,000 5,030 Morristown NJ BAN 2.250% 6/9/17 4,005 4,021 Mount Laurel Township NJ BAN 1.500% 3/8/17 4,360 4,361 Mount Laurel Township NJ BAN 2.000% 3/8/17 4,880 4,881 2 MOUNT LAUREL TWP NJ BANS 2.000% 3/7/18 9,100 9,186 New Jersey Economic Development Authority Revenue (Applewood Estates Project) VRDO 0.600% 3/7/17 LOC 8,400 8,400 New Jersey Economic Development Authority Revenue (Columbia University Project) CP 0.720% 3/2/17 5,965 5,965 New Jersey Economic Development Authority Revenue (Cooper Health System Project) VRDO 0.630% 3/7/17 LOC 12,600 12,600 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/17 (ETM) 4,530 4,530 New Jersey Economic Development Authority Revenue (Stolthaven Project) VRDO 0.590% 3/7/17 LOC 22,700 22,700 New Jersey Economic Development Authority Revenue Pollution Control Revenue (Exxon Project) VRDO 0.180% 3/1/17 13,000 13,000 New Jersey Economic Development Authority Revenue(Trustees of the Lawrenceville School Project) VRDO 0.340% 3/1/17 24,100 24,100 New Jersey Economic Development Authority Revenue(Trustees of the Lawrenceville School Project) VRDO 0.400% 3/1/17 25,000 25,000 New Jersey Educational Facilities Authority Revenue (Centenary College) VRDO 0.630% 3/7/17 LOC 7,115 7,115 New Jersey Educational Facilities Authority Revenue (Institute for Advanced Studies) VRDO 0.600% 3/7/17 15,925 15,925 1 New Jersey Educational Facilities Authority Revenue (Institute for Advanced Studies) VRDO 0.610% 3/7/17 20,600 20,600 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/17 2,345 2,379 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/17 3,000 3,045 1 New Jersey Educational Facilities Authority Revenue (Princeton University) TOB VRDO 0.670% 3/7/17 4,330 4,330 1 New Jersey Educational Facilities Authority Revenue (Princeton University) TOB VRDO 0.680% 3/7/17 3,330 3,330 New Jersey Educational Facilities Authority Revenue (Seton Hall University) VRDO 0.590% 3/7/17 LOC 25,765 25,765 1 New Jersey Environmental Infrastructure Trust Revenue TOB VRDO 0.680% 3/7/17 4,530 4,530 New Jersey GO 5.000% 6/1/17 (Prere.) 1,500 1,516 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) VRDO 0.640% 3/7/17 LOC 17,585 17,585 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) VRDO 0.650% 3/7/17 LOC 19,000 19,000 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.630% 3/7/17 LOC 25,000 25,000 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.630% 3/7/17 LOC 6,285 6,285 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) VRDO 0.640% 3/7/17 LOC 25,140 25,140 New Jersey Health Care Facilities Financing Authority Revenue (MHAC I LLC) VRDO 0.620% 3/7/17 LOC 5,540 5,540 New Jersey Health Care Facilities Financing Authority Revenue (MHAC I LLC) VRDO 0.620% 3/7/17 LOC 9,175 9,175 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) VRDO 0.600% 3/7/17 LOC 9,000 9,000 New Jersey Health Care Facilities Financing Authority Revenue (RWJ Health Care Corp.) VRDO 0.630% 3/7/17 LOC 14,845 14,845 New Jersey Health Care Facilities Financing Authority Revenue (Southern Ocean County Hospital) VRDO 0.620% 3/7/17 LOC 10,885 10,885 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.340% 3/1/17 LOC 8,800 8,800 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.600% 3/7/17 LOC 28,330 28,330 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.600% 3/7/17 LOC 1,600 1,600 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.610% 3/7/17 LOC 11,900 11,900 1 New Jersey Higher Education Assistance Authority Student Loan Revenue TOB VRDO 0.670% 3/7/17 3,310 3,310 1 New Jersey Higher Education Assistance Authority Student Loan Revenue TOB VRDO 0.710% 3/7/17 LOC 16,395 16,395 1 New Jersey Higher Education Assistance Authority Student Loan Revenue TOB VRDO 0.710% 3/7/17 LOC 16,155 16,155 1 New Jersey Higher Education Assistance Authority Student Loan Revenue TOB VRDO 0.810% 3/7/17 25,630 25,630 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue (Lincoln Towers Project) PUT 1.300% 10/16/17 8,000 8,000 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue VRDO 0.620% 3/7/17 LOC 52,700 52,700 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue VRDO 0.640% 3/7/17 LOC 6,615 6,615 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue VRDO 0.640% 3/7/17 LOC 25,285 25,285 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue VRDO 0.650% 3/7/17 LOC 3,740 3,740 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue VRDO 0.660% 3/7/17 LOC 1,100 1,100 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.640% 3/7/17 22,985 22,985 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.660% 3/7/17 14,595 14,595 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.660% 3/7/17 14,000 14,000 North Bergen Township NJ BAN 2.000% 3/31/17 6,502 6,509 North Brunswick Township NJ Board of Education GO 2.000% 10/18/17 15,000 15,087 Parsippany-Troy Hills Township NJ BAN 2.000% 9/21/17 7,000 7,045 2 Passaic County NJ Improvement Authority Government Loan Revenue (City of Paterson Project) 2.500% 6/28/17 2,000 2,010 Pequannock Township NJ BAN 2.000% 4/28/17 4,025 4,031 Pequannock Township NJ GO 2.000% 4/28/17 4,040 4,046 Perth Amboy NJ GO 5.000% 7/1/17 (Prere.) 2,395 2,430 Port Authority of New York & New Jersey Revenue CP 0.750% 3/2/17 12,565 12,565 Port Authority of New York & New Jersey Revenue CP 0.790% 3/7/17 10,000 10,000 Port Authority of New York & New Jersey Revenue CP 0.730% 3/16/17 2,470 2,470 Port Authority of New York & New Jersey Revenue CP 0.740% 3/21/17 9,120 9,120 Port Authority of New York & New Jersey Revenue CP 0.770% 4/5/17 11,275 11,275 Port Authority of New York & New Jersey Revenue CP 0.740% 5/3/17 16,805 16,805 Port Authority of New York & New Jersey Revenue CP 0.750% 5/9/17 8,710 8,710 Port Authority of New York & New Jersey Revenue CP 0.730% 5/17/17 8,415 8,415 Port Authority of New York & New Jersey Revenue CP 0.740% 6/1/17 11,800 11,800 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.640% 3/7/17 3,750 3,750 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.670% 3/7/17 1,170 1,170 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.670% 3/7/17 3,500 3,500 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.670% 3/7/17 2,400 2,400 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.700% 3/7/17 1,000 1,000 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.710% 3/7/17 2,100 2,100 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.720% 3/7/17 2,385 2,385 Princeton University New Jersey CP 0.700% 3/2/17 5,000 5,000 Princeton University New Jersey CP 0.760% 4/6/17 9,200 9,200 Princeton University New Jersey CP 0.700% 5/8/17 7,500 7,500 Roseland NJ BAN 2.000% 5/10/17 6,365 6,378 1 Rutgers State University New Jersey Revenue TOB VRDO 0.640% 3/7/17 1,400 1,400 1 Rutgers State University New Jersey Revenue TOB VRDO 0.670% 3/7/17 11,780 11,780 1 Rutgers State University New Jersey Revenue TOB VRDO 0.670% 3/7/17 6,700 6,700 1 Rutgers State University New Jersey Revenue TOB VRDO 0.680% 3/7/17 14,800 14,800 Rutgers State University New Jersey Revenue VRDO 0.340% 3/1/17 20,795 20,795 Secaucus NJ BAN 2.000% 8/10/17 4,620 4,645 Somerset County NJ BAN 2.000% 9/20/17 5,000 5,032 Sussex County NJ BAN 2.250% 6/28/17 4,301 4,322 Union County NJ BAN 2.000% 6/23/17 10,100 10,133 Union County NJ Pollution Control Financing Authority Revenue (Exxon Project) VRDO 0.170% 3/1/17 16,420 16,420 Union County NJ Pollution Control Financing Authority Revenue (Exxon Project) VRDO 0.180% 3/1/17 18,170 18,170 1 Union County NJ Utilities Authority Revenue TOB VRDO 0.710% 3/7/17 8,815 8,815 Washington Township NJ BAN 2.000% 4/25/17 2,900 2,906 Westfield NJ BAN 2.000% 11/10/17 7,290 7,346 Woodbridge Township NJ BAN 2.000% 8/18/17 27,555 27,718 Woodbridge Township NJ BAN 3.000% 8/18/17 5,000 5,054 Total Tax-Exempt Municipal Bonds (Cost $1,261,961) Total Investments (102.0%) (Cost $1,261,961) Other Assets and Liabilities-Net (-2.0%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2017, the aggregate value of these securities was $158,955,000, representing 12.9% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of February 28, 2017. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). (18) SBLF (Michigan School Bond Loan Fund). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At February 28, 2017, 100% of the market value of the fund's investments was determined using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard New Jersey Long-Term Tax-Exempt Fund Schedule of Investments (unaudited) As of February 28, 2017 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (101.1%) New Jersey (100.6%) Atlantic City NJ GO 4.000% 11/1/17 3,965 3,535 Atlantic City NJ GO 5.000% 11/1/22 3,000 2,502 Atlantic City NJ GO 4.000% 11/1/23 (4) 1,425 1,440 Atlantic County NJ Improvement Authority Revenue 5.000% 9/1/28 (4) 3,000 3,487 Bayonne NJ GO 5.750% 7/1/19 (Prere.) 7,500 8,306 Bergen County NJ Improvement Authority Pooled Loan Revenue 5.000% 2/15/20 455 505 Bergen County NJ Improvement Authority Pooled Loan Revenue 5.000% 2/15/39 4,000 4,548 Burlington County NJ Bridge Commission Revenue 5.000% 12/1/29 275 307 Burlington County NJ Bridge Commission Revenue (Burlington County Solid Waste Project) 5.000% 10/1/26 2,100 2,396 Burlington County NJ Bridge Commission Revenue (Burlington County Solid Waste Project) 5.000% 10/1/27 4,100 4,654 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.000% 2/15/28 1,500 1,608 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.000% 2/15/29 3,500 3,733 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.000% 2/15/30 2,900 3,076 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.000% 2/15/31 2,500 2,644 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.000% 2/15/32 2,500 2,635 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.000% 2/15/33 1,000 1,050 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.000% 2/15/34 1,500 1,572 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.750% 2/15/42 12,625 13,991 Camden County NJ Improvement Authority Lease Revenue (Rowan University School of Osteopathic Medicine Project) 5.000% 12/1/32 6,035 6,725 Camden County NJ Improvement Authority Revenue 5.000% 1/15/28 3,600 4,005 Camden County NJ Improvement Authority Revenue 5.000% 1/15/29 3,225 3,574 1 Camden County NJ Improvement Authority Revenue VRDO 0.680% 3/7/17 LOC 1,290 1,290 Delaware River & Bay Authority Delaware Revenue 5.000% 1/1/26 2,000 2,299 Delaware River & Bay Authority Delaware Revenue 5.000% 1/1/27 2,000 2,284 Delaware River & Bay Authority Delaware Revenue 5.000% 1/1/28 2,250 2,553 Delaware River & Bay Authority Delaware Revenue 5.000% 1/1/42 9,980 10,869 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.000% 7/1/29 300 344 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.000% 7/1/31 500 569 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 4.000% 7/1/34 (15) 2,660 2,755 2 Delaware River PA Joint Toll Bridge Commission Revenue 5.000% 7/1/31 1,500 1,745 2 Delaware River PA Joint Toll Bridge Commission Revenue 5.000% 7/1/33 2,250 2,585 2 Delaware River PA Joint Toll Bridge Commission Revenue 5.000% 7/1/35 4,495 5,117 2 Delaware River PA Joint Toll Bridge Commission Revenue 5.000% 7/1/42 9,000 10,137 2 Delaware River PA Joint Toll Bridge Commission Revenue 5.000% 7/1/47 5,500 6,168 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/21 3,160 3,407 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/26 4,335 4,765 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/27 2,660 2,908 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/28 6,000 6,545 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/29 4,000 4,361 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/30 5,000 5,422 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/35 9,060 9,852 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/37 15,000 16,473 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/40 2,500 2,742 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/40 (4) 1,000 1,088 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 0.000% 11/1/28 (4) 6,535 4,243 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.750% 11/1/28 (4) 18,545 22,621 Gloucester County NJ Improvement Authority Revenue (Rowan University) 5.000% 7/1/27 (15) 1,470 1,694 Gloucester County NJ Improvement Authority Revenue (Rowan University) 5.000% 7/1/30 3,910 4,379 Gloucester County NJ Improvement Authority Revenue (Rowan University) 5.000% 7/1/31 1,950 2,176 Gloucester County NJ Improvement Authority Revenue (Rowan University) 5.000% 7/1/32 1,775 1,970 Gloucester County NJ Improvement Authority Revenue (Rowan University) 5.000% 7/1/33 2,275 2,513 Gloucester County NJ Improvement Authority Revenue (Rowan University) 5.000% 7/1/34 1,200 1,321 Gloucester County NJ Improvement Authority Revenue (Rowan University) 4.000% 7/1/42 (4) 2,000 1,984 Gloucester County NJ Improvement Authority Revenue (Rowan University) 5.000% 7/1/44 1,500 1,626 Gloucester County NJ Pollution Control Financing Authority Revenue (ExxonMobil Project) VRDO 0.170% 3/1/17 8,100 8,100 Gloucester Township NJ Municipal Utility Authority Revenue 5.650% 3/1/18 (2) 730 744 Hudson County NJ Improvement Authority Lease Revenue 5.000% 4/1/26 790 885 Hudson County NJ Improvement Authority Lease Revenue 5.000% 5/1/41 5,500 6,216 Hudson County NJ Improvement Authority Lease Revenue 5.000% 5/1/46 3,770 4,239 Hudson County NJ Improvement Authority Lease Revenue 5.250% 5/1/51 7,000 7,972 Hudson County NJ Improvement Authority Solid Waste Systems Revenue 5.750% 1/1/35 2,000 2,202 Hudson County NJ Improvement Authority Solid Waste Systems Revenue 6.000% 1/1/40 3,000 3,291 Mercer County NJ Improvement Authority Revenue (Courthouse Annex Project) 5.000% 9/1/40 2,480 2,771 Monmouth County NJ Improvement Authority Lease Revenue (Brookdale Community College) 5.875% 8/1/18 (Prere.) 1,000 1,071 Monmouth County NJ Improvement Authority Lease Revenue (Brookdale Community College) 6.000% 8/1/18 (Prere.) 3,900 4,185 Monroe Township NJ Board of Education GO 5.000% 3/1/38 3,000 3,359 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/25 615 690 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/28 465 518 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/30 570 633 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/31 600 664 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/39 (15) 2,000 2,253 New Jersey Building Authority Revenue 4.000% 6/15/30 1,000 956 New Jersey Casino Reinvestment Development Authority Revenue (Luxury Tax) 5.000% 11/1/28 (4) 2,000 2,164 New Jersey Casino Reinvestment Development Authority Revenue (Luxury Tax) 5.000% 11/1/29 (4) 2,500 2,690 New Jersey Casino Reinvestment Development Authority Revenue (Luxury Tax) 5.000% 11/1/30 (4) 2,950 3,166 New Jersey Casino Reinvestment Development Authority Revenue (Luxury Tax) 5.000% 11/1/31 (4) 1,500 1,599 New Jersey Casino Reinvestment Development Authority Revenue (Luxury Tax) 5.000% 11/1/32 (4) 1,250 1,327 New Jersey Casino Reinvestment Development Authority Revenue (Luxury Tax) 5.250% 11/1/44 13,930 13,769 New Jersey Economic Development Authority Lease Revenue (Rutgers State University) 5.000% 6/15/38 4,650 5,208 New Jersey Economic Development Authority Lease Revenue (Rutgers State University) 5.000% 6/15/46 7,150 7,930 New Jersey Economic Development Authority Revenue 5.000% 6/15/23 11,500 12,238 New Jersey Economic Development Authority Revenue 4.125% 6/15/26 2,500 2,456 New Jersey Economic Development Authority Revenue 4.125% 6/15/27 2,750 2,684 New Jersey Economic Development Authority Revenue 5.500% 6/15/29 5,000 5,392 New Jersey Economic Development Authority Revenue 5.500% 6/15/30 4,000 4,304 New Jersey Economic Development Authority Revenue 5.500% 6/15/31 5,475 5,864 New Jersey Economic Development Authority Revenue 5.250% 6/15/32 10,000 10,325 New Jersey Economic Development Authority Revenue 5.250% 6/15/33 6,000 6,166 New Jersey Economic Development Authority Revenue 5.250% 6/15/40 10,000 10,147 New Jersey Economic Development Authority Revenue 5.000% 6/15/41 4,250 4,259 New Jersey Economic Development Authority Revenue (Bancroft NeuroHealth Project) 5.000% 6/1/41 2,105 2,036 New Jersey Economic Development Authority Revenue (Biomedical Research Facilities) 5.000% 7/15/27 1,000 1,040 New Jersey Economic Development Authority Revenue (Biomedical Research Facilities) 5.000% 7/15/28 1,000 1,036 New Jersey Economic Development Authority Revenue (Biomedical Research Facilities) 5.000% 7/15/30 1,000 1,029 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/18 1,030 1,069 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/23 2,500 2,710 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/25 5,990 6,389 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/26 8,500 9,030 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/28 2,000 2,113 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/29 1,400 1,474 New Jersey Economic Development Authority Revenue (Lions Gate Project) 5.250% 1/1/44 5,850 5,988 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/24 (14) 6,000 6,770 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/25 (14) 6,000 6,740 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/26 (14) 2,500 2,823 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/17 (ETM) 1,800 1,839 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/17 (ETM) 120 124 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/18 665 693 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 6/15/19 1,560 1,641 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 6/15/19 (Prere.) 7,705 8,479 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/19 (Prere.) 4,065 4,453 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/19 (Prere.) 8,000 8,763 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/19 810 859 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/19 2,100 2,221 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 12/15/19 (2) 3,550 3,802 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 3/1/21 (Prere.) 3,005 3,449 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 3/1/21 (Prere.) 1,210 1,389 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.750% 3/1/21 (Prere.) 2,700 3,152 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/22 1,110 1,176 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/23 2,290 2,412 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.750% 9/1/23 300 325 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/24 3,650 3,838 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 6/15/24 2,990 3,166 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/24 375 399 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/24 (2) 1,500 1,645 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/25 2,500 2,602 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 6/15/25 (4) 2,380 2,623 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/25 3,460 3,661 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/25 (4) 1,660 1,912 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/26 5,000 5,170 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/26 3,000 3,143 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/27 5,000 5,158 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/27 1,000 1,036 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/28 21,965 22,625 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/28 (14) 2,165 2,514 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/29 7,500 7,707 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/29 (14) 7,055 8,212 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 12/15/29 3,815 3,981 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/30 6,360 6,512 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 6/15/30 6,975 7,162 New Jersey Economic Development Authority Revenue (School Facilities Construction) 4.750% 6/15/31 2,270 2,265 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 6/15/31 4,000 4,088 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/31 7,105 7,193 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/32 4,005 4,070 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/32 3,780 3,819 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 6/15/33 (4) 1,500 1,582 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 6/15/34 2,685 2,705 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/35 12,095 12,176 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/38 5,000 5,005 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 6/15/40 11,485 11,505 1 New Jersey Economic Development Authority Revenue (School Facilities Construction) TOB VRDO 0.760% 3/7/17 (12) 1,235 1,235 New Jersey Economic Development Authority Revenue (Seeing Eye Inc.) 5.000% 3/1/25 4,000 4,701 New Jersey Economic Development Authority Revenue (United Methodist Homes Obligated Group) 4.000% 7/1/24 2,000 2,078 New Jersey Economic Development Authority Revenue (United Methodist Homes Obligated Group) 5.000% 7/1/29 2,000 2,140 New Jersey Economic Development Authority Revenue (West Campus Housing LLC) 5.000% 7/1/35 5,950 6,167 New Jersey Economic Development Authority Revenue (West Campus Housing LLC) 5.000% 7/1/38 700 722 New Jersey Economic Development Authority Revenue (West Campus Housing LLC) 5.000% 7/1/47 7,515 7,700 New Jersey Economic Development Authority Revenue(Jewish Community Foundation of Metro West NJ Inc.) VRDO 0.770% 3/7/17 LOC 5,400 5,400 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Kean University Student Housing Project) 5.000% 7/1/32 600 642 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Kean University Student Housing Project) 5.000% 7/1/37 600 631 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Kean University Student Housing Project) 5.000% 7/1/47 1,500 1,566 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/18 1,390 1,440 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.375% 6/1/25 1,440 1,557 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.750% 6/1/31 1,160 1,257 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.875% 6/1/42 8,280 8,942 New Jersey Economic Development Authority Revenue(Provident Group-Rowan Properties LLC - Rowan University Housing Project) 5.000% 1/1/30 2,515 2,674 New Jersey Economic Development Authority Revenue(Provident Group-Rowan Properties LLC - Rowan University Housing Project) 5.000% 1/1/35 2,000 2,092 New Jersey Economic Development Authority Revenue(Provident Group-Rowan Properties LLC - Rowan University Housing Project) 5.000% 1/1/48 13,000 13,477 New Jersey Economic Development Authority Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/19 3,580 3,758 New Jersey Educational Facilities Authority Revenue (College of New Jersey) 5.000% 7/1/28 1,000 1,146 New Jersey Educational Facilities Authority Revenue (College of New Jersey) 5.000% 7/1/29 750 853 New Jersey Educational Facilities Authority Revenue (College of New Jersey) 4.000% 7/1/32 1,000 1,024 New Jersey Educational Facilities Authority Revenue (College of New Jersey) 4.000% 7/1/33 1,250 1,273 New Jersey Educational Facilities Authority Revenue (College of New Jersey) 5.000% 7/1/38 1,250 1,377 New Jersey Educational Facilities Authority Revenue (College of New Jersey) 5.000% 7/1/43 2,500 2,744 New Jersey Educational Facilities Authority Revenue (Georgian Court University) 5.000% 7/1/27 1,000 1,011 New Jersey Educational Facilities Authority Revenue (Georgian Court University) 5.000% 7/1/33 1,000 1,006 New Jersey Educational Facilities Authority Revenue (Higher Education Trust Fund) 5.000% 6/1/21 4,335 4,612 New Jersey Educational Facilities Authority Revenue (Kean University) 5.000% 7/1/17 (Prere.) 3,000 3,044 New Jersey Educational Facilities Authority Revenue (Kean University) 5.000% 7/1/17 (Prere.) 3,025 3,070 New Jersey Educational Facilities Authority Revenue (Kean University) 5.000% 7/1/17 (Prere.) 2,585 2,623 New Jersey Educational Facilities Authority Revenue (Kean University) 5.000% 7/1/27 (4) 885 1,020 New Jersey Educational Facilities Authority Revenue (Kean University) 5.250% 9/1/29 2,980 3,214 New Jersey Educational Facilities Authority Revenue (Kean University) 5.500% 9/1/36 12,500 13,565 New Jersey Educational Facilities Authority Revenue (Montclair State University) 5.000% 7/1/28 2,500 2,909 New Jersey Educational Facilities Authority Revenue (Montclair State University) 5.000% 7/1/29 2,500 2,890 New Jersey Educational Facilities Authority Revenue (Montclair State University) 5.000% 7/1/30 2,500 2,878 New Jersey Educational Facilities Authority Revenue (Montclair State University) 5.000% 7/1/31 2,500 2,863 New Jersey Educational Facilities Authority Revenue (Montclair State University) 5.000% 7/1/32 4,920 5,537 New Jersey Educational Facilities Authority Revenue (Montclair State University) 5.000% 7/1/33 3,170 3,550 New Jersey Educational Facilities Authority Revenue (Montclair State University) 5.000% 7/1/33 75 85 New Jersey Educational Facilities Authority Revenue (Montclair State University) 5.000% 7/1/34 2,000 2,229 New Jersey Educational Facilities Authority Revenue (Montclair State University) 5.000% 7/1/35 2,100 2,331 New Jersey Educational Facilities Authority Revenue (Montclair State University) 5.000% 7/1/36 1,150 1,273 New Jersey Educational Facilities Authority Revenue (Montclair State University) 5.000% 7/1/39 8,000 8,863 New Jersey Educational Facilities Authority Revenue (New Jersey City University) 5.000% 7/1/40 4,000 4,343 New Jersey Educational Facilities Authority Revenue (New Jersey City University) 5.000% 7/1/45 1,000 1,084 New Jersey Educational Facilities Authority Revenue (New Jersey Institute of Technology) 5.000% 7/1/31 1,000 1,089 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/28 1,500 1,793 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/28 4,780 5,714 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/39 3,000 3,356 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/29 1,430 1,588 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/30 1,500 1,663 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/31 1,575 1,742 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/37 2,065 2,251 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/40 2,150 2,334 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/42 2,390 2,600 New Jersey Educational Facilities Authority Revenue (Rowan University) 5.000% 7/1/27 (4) 2,000 2,336 New Jersey Educational Facilities Authority Revenue (Rowan University) 5.000% 7/1/30 (4) 565 649 New Jersey Educational Facilities Authority Revenue (Seton Hall University) 5.000% 7/1/31 1,165 1,300 New Jersey Educational Facilities Authority Revenue (Seton Hall University) 5.000% 7/1/33 1,000 1,112 New Jersey Educational Facilities Authority Revenue (Seton Hall University) 5.000% 7/1/33 430 475 New Jersey Educational Facilities Authority Revenue (Seton Hall University) 5.000% 7/1/34 850 936 New Jersey Educational Facilities Authority Revenue (Seton Hall University) 5.000% 7/1/37 1,345 1,462 New Jersey Educational Facilities Authority Revenue (Seton Hall University) 5.000% 7/1/38 1,200 1,322 New Jersey Educational Facilities Authority Revenue (Seton Hall University) 5.000% 7/1/43 1,500 1,647 New Jersey Educational Facilities Authority Revenue (Stockton University) 5.000% 7/1/28 3,000 3,363 New Jersey Educational Facilities Authority Revenue (Stockton University) 5.000% 7/1/30 4,000 4,434 New Jersey Educational Facilities Authority Revenue (Stockton University) 5.000% 7/1/31 4,150 4,580 New Jersey Educational Facilities Authority Revenue (Stockton University) 5.000% 7/1/33 1,475 1,609 New Jersey Educational Facilities Authority Revenue (Stockton University) 5.000% 7/1/34 (4) 1,475 1,660 New Jersey Educational Facilities Authority Revenue (Stockton University) 5.000% 7/1/35 (4) 2,100 2,356 New Jersey Educational Facilities Authority Revenue (Stockton University) 4.000% 7/1/36 (4) 1,800 1,786 New Jersey Educational Facilities Authority Revenue (Stockton University) 5.000% 7/1/41 3,000 3,203 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.125% 6/1/19 (Prere.) 65 74 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.500% 6/1/19 (Prere.) 7,250 8,279 New Jersey Educational Facilities Authority Revenue (William Paterson University) 5.000% 7/1/30 (15) 1,000 1,149 New Jersey Educational Facilities Authority Revenue (William Paterson University) 5.000% 7/1/31 (15) 2,145 2,453 New Jersey GO 5.000% 6/1/23 4,000 4,511 New Jersey GO 5.000% 6/1/28 2,180 2,431 New Jersey GO 5.000% 6/1/29 4,955 5,582 New Jersey GO 5.000% 6/1/31 4,590 5,044 New Jersey GO 5.000% 6/1/32 2,760 3,015 New Jersey Health Care Facilities Financing Authority Lease Revenue (Greystone Park Psychiatric Hospital Project) 5.000% 9/15/27 11,095 11,463 New Jersey Health Care Facilities Financing Authority Lease Revenue (Marlboro Psychiatric Hospital Project) 5.000% 9/15/33 5,085 5,150 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 6.000% 7/1/21 (Prere.) 1,500 1,787 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/27 95 99 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/28 750 876 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/29 1,010 1,173 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/30 500 577 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/31 300 343 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 4.000% 7/1/41 15,000 15,060 New Jersey Health Care Facilities Financing Authority Revenue (AtlantiCare Regional Medical Center) 5.000% 7/1/17 (Prere.) 10,000 10,144 New Jersey Health Care Facilities Financing Authority Revenue (AtlantiCare Regional Medical Center) 5.000% 7/1/17 (Prere.) 2,780 2,820 New Jersey Health Care Facilities Financing Authority Revenue (AtlantiCare Regional Medical Center) 5.000% 7/1/17 (Prere.) 2,675 2,713 New Jersey Health Care Facilities Financing Authority Revenue (Barnabas Health) 5.000% 7/1/44 22,730 24,659 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/20 (Prere.) 2,170 2,402 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/22 1,335 1,447 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/28 1,330 1,415 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/34 2,000 2,115 New Jersey Health Care Facilities Financing Authority Revenue (Holy Name Medical Center) 5.000% 7/1/25 3,215 3,469 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Asset Transformation Program) 5.500% 10/1/23 7,765 8,081 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Asset Transformation Program) 5.750% 10/1/31 2,505 2,680 New Jersey Health Care Facilities Financing Authority Revenue (Hunterdon Medical Center Obligated Group) 5.000% 7/1/31 700 779 New Jersey Health Care Facilities Financing Authority Revenue (Hunterdon Medical Center Obligated Group) 5.000% 7/1/32 800 886 New Jersey Health Care Facilities Financing Authority Revenue (Hunterdon Medical Center Obligated Group) 5.000% 7/1/33 1,585 1,750 New Jersey Health Care Facilities Financing Authority Revenue (Hunterdon Medical Center Obligated Group) 5.000% 7/1/34 1,415 1,557 New Jersey Health Care Facilities Financing Authority Revenue (Hunterdon Medical Center Obligated Group) 5.000% 7/1/45 4,050 4,391 New Jersey Health Care Facilities Financing Authority Revenue (Inspira Health System Obligated Group) 5.000% 7/1/28 5,000 5,752 New Jersey Health Care Facilities Financing Authority Revenue (Inspira Health System Obligated Group) 5.000% 7/1/30 5,000 5,644 New Jersey Health Care Facilities Financing Authority Revenue (Inspira Health System Obligated Group) 5.000% 7/1/34 1,500 1,647 New Jersey Health Care Facilities Financing Authority Revenue (Inspira Health System Obligated Group) 4.000% 7/1/41 3,700 3,599 New Jersey Health Care Facilities Financing Authority Revenue (Inspira Health System Obligated Group) 5.000% 7/1/46 2,000 2,159 New Jersey Health Care Facilities Financing Authority Revenue (Kennedy Health Systems) 5.000% 7/1/31 2,910 3,158 New Jersey Health Care Facilities Financing Authority Revenue (Kennedy Health Systems) 5.000% 7/1/37 4,960 5,270 New Jersey Health Care Facilities Financing Authority Revenue (Kennedy Health Systems) 5.000% 7/1/42 1,750 1,855 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/24 5,000 5,694 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/25 2,000 2,260 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/26 2,225 2,497 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/27 1,310 1,482 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/27 3,635 4,067 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/32 2,000 2,212 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/38 (12) 560 581 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/38 (12) 4,115 4,273 New Jersey Health Care Facilities Financing Authority Revenue (Palisades Medical Center Obligated Group) 5.000% 7/1/26 1,700 1,887 New Jersey Health Care Facilities Financing Authority Revenue (Palisades Medical Center Obligated Group) 5.250% 7/1/31 1,645 1,812 New Jersey Health Care Facilities Financing Authority Revenue (Palisades Medical Center Obligated Group) 5.500% 7/1/43 5,365 5,897 New Jersey Health Care Facilities Financing Authority Revenue (Princeton Healthcare System) 5.000% 7/1/27 1,000 1,170 New Jersey Health Care Facilities Financing Authority Revenue (Princeton Healthcare System) 5.000% 7/1/31 2,000 2,271 New Jersey Health Care Facilities Financing Authority Revenue (Princeton Healthcare System) 5.000% 7/1/32 2,630 2,958 New Jersey Health Care Facilities Financing Authority Revenue (Princeton Healthcare System) 5.000% 7/1/33 3,340 3,725 New Jersey Health Care Facilities Financing Authority Revenue (Princeton Healthcare System) 5.000% 7/1/34 2,190 2,426 New Jersey Health Care Facilities Financing Authority Revenue (Princeton Healthcare System) 5.000% 7/1/39 5,000 5,423 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) 5.000% 1/1/20 (Prere.) 5,500 6,080 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) 5.000% 7/1/32 1,000 1,114 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) 5.000% 7/1/33 2,150 2,386 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) 5.000% 7/1/34 1,200 1,328 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) 5.250% 7/1/35 7,000 7,788 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) 5.000% 7/1/39 3,500 3,818 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) 5.000% 7/1/43 4,000 4,356 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) 5.500% 7/1/43 8,000 9,004 New Jersey Health Care Facilities Financing Authority Revenue (RWJ Barnabas Health Obligated Group) 5.000% 7/1/31 7,500 8,485 New Jersey Health Care Facilities Financing Authority Revenue (RWJ Barnabas Health Obligated Group) 5.000% 7/1/33 5,000 5,597 New Jersey Health Care Facilities Financing Authority Revenue (RWJ Barnabas Health Obligated Group) 5.000% 7/1/43 22,400 24,570 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 0.000% 7/1/21 (ETM) 1,260 1,168 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.000% 7/1/21 (Prere.) 2,000 2,299 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.625% 7/1/21 (Prere.) 5,260 6,183 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.625% 7/1/21 (Prere.) 2,330 2,739 New Jersey Health Care Facilities Financing Authority Revenue (St. Joseph's Healthcare System) 5.000% 7/1/28 1,500 1,644 New Jersey Health Care Facilities Financing Authority Revenue (St. Joseph's Healthcare System) 5.000% 7/1/29 1,335 1,450 New Jersey Health Care Facilities Financing Authority Revenue (St. Joseph's Healthcare System) 5.000% 7/1/30 1,100 1,185 New Jersey Health Care Facilities Financing Authority Revenue (St. Joseph's Healthcare System) 5.000% 7/1/31 1,200 1,286 New Jersey Health Care Facilities Financing Authority Revenue (St. Joseph's Healthcare System) 4.000% 7/1/34 1,250 1,199 New Jersey Health Care Facilities Financing Authority Revenue (St. Joseph's Healthcare System) 5.000% 7/1/35 3,185 3,357 New Jersey Health Care Facilities Financing Authority Revenue (St. Joseph's Healthcare System) 5.000% 7/1/36 1,000 1,051 New Jersey Health Care Facilities Financing Authority Revenue (St. Joseph's Healthcare System) 5.000% 7/1/41 3,500 3,659 New Jersey Health Care Facilities Financing Authority Revenue (St. Joseph's Healthcare System) 4.000% 7/1/48 14,925 13,486 New Jersey Health Care Facilities Financing Authority Revenue (St. Luke's Warren Hospital Obligated Group) 4.500% 8/15/43 5,800 5,904 New Jersey Health Care Facilities Financing Authority Revenue (Trinitas Hospital Obligated Group) 5.000% 7/1/27 1,165 1,322 2 New Jersey Health Care Facilities Financing Authority Revenue (Trinitas Hospital Obligated Group) 5.000% 7/1/28 1,000 1,108 2 New Jersey Health Care Facilities Financing Authority Revenue (Trinitas Hospital Obligated Group) 5.000% 7/1/29 2,875 3,168 New Jersey Health Care Facilities Financing Authority Revenue (Trinitas Hospital Obligated Group) 5.000% 7/1/30 800 891 2 New Jersey Health Care Facilities Financing Authority Revenue (Trinitas Hospital Obligated Group) 5.000% 7/1/30 2,745 3,011 New Jersey Health Care Facilities Financing Authority Revenue (University Hospital) 5.000% 7/1/22 (4) 1,000 1,128 New Jersey Health Care Facilities Financing Authority Revenue (University Hospital) 5.000% 7/1/23 (4) 2,000 2,273 New Jersey Health Care Facilities Financing Authority Revenue (University Hospital) 5.000% 7/1/27 (4) 2,000 2,258 New Jersey Health Care Facilities Financing Authority Revenue (University Hospital) 5.000% 7/1/29 (4) 1,950 2,176 New Jersey Health Care Facilities Financing Authority Revenue (University Hospital) 5.000% 7/1/30 (4) 1,650 1,833 New Jersey Health Care Facilities Financing Authority Revenue (University Hospital) 4.125% 7/1/38 (4) 4,170 4,226 New Jersey Health Care Facilities Financing Authority Revenue (University Hospital) 5.000% 7/1/46 (4) 7,950 8,509 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.000% 7/1/26 7,600 8,711 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.000% 7/1/27 4,000 4,552 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.000% 7/1/28 3,000 3,384 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.000% 7/1/29 2,410 2,695 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.750% 7/1/33 3,010 3,254 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.500% 7/1/38 (12) 3,210 3,463 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.340% 3/1/17 LOC 4,300 4,300 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.340% 3/1/17 LOC 8,300 8,300 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.610% 3/7/17 LOC 1,100 1,100 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.610% 3/7/17 LOC 1,000 1,000 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 6/1/19 1,075 1,149 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.750% 12/1/21 3,060 3,249 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/25 915 967 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/26 915 958 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.625% 6/1/30 7,175 7,701 1 New Jersey Higher Education Assistance Authority Student Loan Revenue TOB VRDO 0.860% 3/7/17 2,000 2,000 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue 3.750% 11/1/45 1,000 941 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue 3.900% 11/1/50 3,000 2,760 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue 4.250% 10/1/32 2,295 2,384 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue 6.500% 10/1/38 185 191 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.640% 3/7/17 2,290 2,290 New Jersey Institute of Technology Revenue 5.000% 7/1/32 1,500 1,667 New Jersey Institute of Technology Revenue 5.000% 7/1/40 6,910 7,617 New Jersey Institute of Technology Revenue 5.000% 7/1/42 6,925 7,622 New Jersey Institute of Technology Revenue 5.000% 7/1/45 9,090 9,917 New Jersey Sports & Exposition Authority Revenue 5.500% 3/1/17 (ETM) 385 385 New Jersey Sports & Exposition Authority Revenue 5.500% 3/1/17 (ETM) 250 250 New Jersey Transportation Corp. GAN 5.000% 9/15/19 5,000 5,319 New Jersey Transportation Trust Fund Authority Federal Highway Reimbursement Revenue 5.000% 6/15/19 2,000 2,117 New Jersey Transportation Trust Fund Authority Federal Highway Reimbursement Revenue 5.000% 6/15/20 2,000 2,152 New Jersey Transportation Trust Fund Authority Federal Highway Reimbursement Revenue 5.000% 6/15/23 1,900 2,079 New Jersey Transportation Trust Fund Authority Federal Highway Reimbursement Revenue 5.000% 6/15/27 7,850 8,456 New Jersey Transportation Trust Fund Authority Federal Highway Reimbursement Revenue 5.000% 6/15/28 6,150 6,581 New Jersey Transportation Trust Fund Authority Federal Highway Reimbursement Revenue 5.000% 6/15/29 5,685 6,047 New Jersey Transportation Trust Fund Authority Federal Highway Reimbursement Revenue 5.000% 6/15/29 6,750 6,911 New Jersey Transportation Trust Fund Authority Federal Highway Reimbursement Revenue 5.000% 6/15/30 7,995 8,458 New Jersey Transportation Trust Fund Authority Federal Highway Reimbursement Revenue 5.000% 6/15/30 6,500 6,651 New Jersey Transportation Trust Fund Authority Federal Highway Reimbursement Revenue 5.000% 6/15/31 4,750 4,856 New Jersey Transportation Trust Fund Authority Transportation Program Revenue 5.000% 6/15/24 2,500 2,640 New Jersey Transportation Trust Fund Authority Transportation Program Revenue 5.000% 6/15/25 4,500 4,702 New Jersey Transportation Trust Fund Authority Transportation Program Revenue 5.000% 6/15/27 11,245 11,617 New Jersey Transportation Trust Fund Authority Transportation Program Revenue 5.250% 6/15/31 1,500 1,553 New Jersey Transportation Trust Fund Authority Transportation Program Revenue 5.000% 6/15/32 10,000 10,157 New Jersey Transportation Trust Fund Authority Transportation Program Revenue 5.000% 6/15/33 9,500 9,614 New Jersey Transportation Trust Fund Authority Transportation Program Revenue 4.750% 6/15/38 2,850 2,775 New Jersey Transportation Trust Fund Authority Transportation Program Revenue 5.000% 6/15/38 6,575 6,578 New Jersey Transportation Trust Fund Authority Transportation Program Revenue 5.000% 6/15/38 10,550 10,556 New Jersey Transportation Trust Fund Authority Transportation Program Revenue 5.500% 6/15/39 5,400 5,618 New Jersey Transportation Trust Fund Authority Transportation Program Revenue 5.250% 6/15/41 7,700 7,818 New Jersey Transportation Trust Fund Authority Transportation Program Revenue 5.000% 6/15/44 3,585 3,587 New Jersey Transportation Trust Fund Authority Transportation Program Revenue 5.000% 6/15/46 5,385 5,376 3 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 12/15/18 (Prere.) 1,740 1,897 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/20 5,000 5,379 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 5,205 5,595 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/22 2,500 2,720 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/22 4,730 5,208 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/23 3,900 2,947 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/24 (14) 4,900 5,685 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/25 (14) 7,000 8,111 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/26 (2) 2,000 1,326 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/26 4,915 3,128 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/27 5,000 5,132 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.125% 6/15/28 5,245 5,390 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 13,730 7,767 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 (2) 755 449 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 3,955 2,237 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/29 2,785 2,856 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/29 (4) 16,970 9,678 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/29 13,810 7,353 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/30 3,065 3,156 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/31 5,395 5,543 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/31 6,000 6,299 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/31 11,500 5,482 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/31 (14) 2,900 1,469 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/32 16,275 16,590 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/32 5,000 5,177 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/32 (4) 34,280 16,558 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/33 3,000 1,258 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/33 5,000 2,097 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/34 8,210 3,236 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 6/15/35 385 417 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/36 3,000 3,050 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/36 6,675 2,333 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/37 1,165 382 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/38 15,000 4,656 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/38 (12) 6,900 7,274 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 12/15/38 3,360 3,549 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/41 8,000 8,227 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/42 16,535 16,553 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.710% 3/7/17 LOC 3,900 3,900 New Jersey Turnpike Authority Revenue 5.000% 1/1/31 5,000 5,611 New Jersey Turnpike Authority Revenue 5.000% 1/1/32 3,000 3,392 New Jersey Turnpike Authority Revenue 5.000% 1/1/33 8,500 9,511 New Jersey Turnpike Authority Revenue 5.000% 1/1/33 3,000 3,378 New Jersey Turnpike Authority Revenue 5.000% 1/1/34 3,000 3,365 New Jersey Turnpike Authority Revenue 5.000% 1/1/35 5,000 5,538 New Jersey Turnpike Authority Revenue 5.000% 1/1/35 6,400 6,929 New Jersey Turnpike Authority Revenue 5.000% 1/1/36 3,500 3,709 New Jersey Turnpike Authority Revenue 5.000% 1/1/38 17,355 19,295 New Jersey Turnpike Authority Revenue 5.250% 1/1/40 10,000 10,609 New Jersey Turnpike Authority Revenue 5.000% 1/1/43 8,595 9,446 New Jersey Turnpike Authority Revenue 4.000% 1/1/45 3,000 3,030 New Jersey Turnpike Authority Revenue 5.000% 1/1/45 10,000 11,107 Newark NJ Housing Authority Port Authority-Port Newark Marine Terminal Revenue (City of Newark Redevelopment Projects) 4.375% 1/1/37 (14) 100 100 Ocean County NJ Utility Authority Wastewater Revenue 6.600% 1/1/18 (ETM) 490 511 Passaic Valley NJ Sewage Commissioners Sewer System Revenue 5.750% 12/1/19 1,680 1,854 Passaic Valley NJ Water Commission Revenue 5.000% 12/15/32 (4) 1,385 1,565 Port Authority of New York & New Jersey Revenue 5.375% 3/1/28 1,280 1,543 Port Authority of New York & New Jersey Revenue 5.000% 10/15/28 4,000 4,732 Port Authority of New York & New Jersey Revenue 5.000% 10/15/30 3,000 3,515 Port Authority of New York & New Jersey Revenue 5.000% 12/1/34 7,000 7,997 Port Authority of New York & New Jersey Revenue 5.000% 7/15/39 13,250 14,613 Port Authority of New York & New Jersey Revenue 5.000% 9/1/39 4,090 4,630 Port Authority of New York & New Jersey Revenue 5.000% 1/15/41 16,065 17,853 Port Authority of New York & New Jersey Revenue 4.000% 10/15/45 2,500 2,587 Port Authority of New York & New Jersey Revenue 5.250% 10/15/55 5,250 5,987 Port Authority of New York & New Jersey Revenue 5.250% 11/15/56 10,000 11,518 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 5.500% 12/1/31 5,000 5,525 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/36 3,000 3,380 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/42 5,000 5,620 Rutgers State University New Jersey Revenue 5.000% 5/1/28 4,000 4,561 Rutgers State University New Jersey Revenue 5.000% 5/1/30 5,000 5,693 Rutgers State University New Jersey Revenue 5.000% 5/1/30 7,655 8,928 Rutgers State University New Jersey Revenue 5.000% 5/1/33 7,000 7,906 Rutgers State University New Jersey Revenue 5.000% 5/1/36 3,000 3,361 Rutgers State University New Jersey Revenue 5.000% 5/1/38 14,290 15,975 Rutgers State University New Jersey Revenue 5.000% 5/1/43 13,650 15,219 Rutgers State University New Jersey Revenue VRDO 0.340% 3/1/17 35,900 35,900 Rutgers State University New Jersey Revenue VRDO 0.340% 3/1/17 8,910 8,910 South Jersey NJ Port Corp. Revenue 5.000% 1/1/39 1,690 1,693 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/20 2,145 2,355 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/21 3,000 3,341 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/22 2,780 3,131 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/25 4,000 4,383 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/26 5,000 5,466 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/27 2,960 3,228 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/28 4,250 4,616 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/29 2,050 2,217 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/30 150 165 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/39 5,000 5,351 Tobacco Settlement Financing Corp. New Jersey Revenue 4.625% 6/1/26 3,000 3,000 Tobacco Settlement Financing Corp. New Jersey Revenue 0.000% 6/1/41 14,000 3,744 Union County NJ Improvement Authority Lease Revenue (Family Court Building Project) 5.000% 5/1/42 5,000 5,612 Union County NJ Pollution Control Financing Authority Revenue (Exxon Project) VRDO 0.170% 3/1/17 7,000 7,000 Union County NJ Utilities Authority Revenue 5.000% 6/15/41 4,000 4,332 Guam (0.4%) Guam Government Business Privilege Tax Revenue 5.000% 11/15/39 2,200 2,277 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.500% 7/1/43 3,000 3,285 Guam Power Authority Revenue 5.000% 10/1/27 1,135 1,242 Guam Power Authority Revenue 5.000% 10/1/29 1,355 1,465 Puerto Rico (0.1%) Puerto Rico Public Finance Corp. Revenue 6.000% 8/1/26 (ETM) 720 914 Total Investments (101.1%) (Cost $1,979,627) Other Assets and Liabilities-Net (-1.1%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2017, the aggregate value of these securities was $8,425,000, representing 0.4% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of February 28, 2017. 3 Securities with a value of $328,000 have been segregated as initial margin for open futures contracts. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). (18) SBLF (Michigan School Bond Loan Fund). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds and temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1— Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of February 28, 2017, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 2,002,930 — Futures Contracts—Assets 1 79 — — Futures Contracts—Liabilities 1 (36) — — Total 43 2,002,930 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At February 28, 2017, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) 2-Year U.S. Treasury Note June 2017 205 44,363 (9) 10-Year U.S. Treasury Note June 2017 (239) (29,774) 78 Ultra 10-Year U.S. Treasury Note June 2017 165 22,100 35 Ultra Long U.S. Treasury Bond June 2017 (70) (11,325) (61) 43 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At February 28, 2017, the cost of investment securities for tax purposes was $1,979,989,000. Net unrealized appreciation of investment securities for tax purposes was $22,941,000, consisting of unrealized gains of $52,871,000 on securities that had risen in value since their purchase and $29,930,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD NEW JERSEY TAX-FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 17, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD NEW JERSEY TAX-FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 17, 2017 VANGUARD NEW JERSEY TAX-FREE FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: April 17, 2017 * By:/s/ ANNE E. ROBINSON Anne E. Robinson, pursuant to a Power of Attorney filed on October 4, 2016, see file Number 33-32548, Incorporated by Reference.
